Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ida Hawkins appeals the district court’s order granting the defendants’ Fed. R.Civ.P. 12(b)(6) motion to dismiss her complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hawkins v. Hairston, No. 1:12-cv-01366-JKB, 2012 WL 5503839 (D.Md. Nov. 13, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.